Citation Nr: 1743209	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-15 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant is a Veteran who served on active Army duty from June 2002 to March 2008, including service in the Southwest Asia Theater of Operations during the Persian Gulf War.  She apparently has continuing reserve component service.

This appeal initially came before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By a decision issued in August 2015, the Board Remanded the claim listed on the title page of this decision.

In June 2015, the Veteran submitted a claim for service connection for bilateral hip pain.  By a rating decision prepared in October 2015, the claim for service connection for a hip disability was denied.  It does not appear that the Veteran has disagreed with that denial; the Board notes that the time period allowed by law for disagreement has not yet expired.  No issue regarding a claim for service connection for a hip disability is before the Board.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in June 2015.  A transcript of the hearing is of record.

The Veteran's claims file is now wholly electronic.


FINDING OF FACT

During the pendency of this appeal, the Veteran's low back strain has been manifested by thoracolumbar forward flexion greater than 60 degrees, muscle spasm not resulting in abnormal gait or spinal contour, without evidence of neurologic deficit or radiologic confirmation of degenerative changes.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for low back strain disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5237-5242 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veteran seeks an increase in the initial evaluation assigned for back strain following the initial grant of service connection for back strain.  In such circumstances, notice provided to the Veteran in conjunction with the grant of the initial claim is considered sufficient.  Where service connection is substantiated following an initial claim, no further notification during consideration of additional aspects of the claim, such as a claim for an increased initial rating, is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his or her claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  Here, VA obtained the Veteran's service treatment records and VA treatment records.  The Veteran was afforded VA examination.  The Veteran submitted some private clinical records.  She identified additional chiropractic records, but did not authorize VA to obtain those records, and submitted only records of one episode of chiropractic treatment, for June 2015.  

The electronic record demonstrates that mail was sent to the Veteran at her address of record advising her of the scheduled examination.  A Supplemental Statement of the Case issued in April 2016 advised the Veteran that she did not report for examination, and that her claim was denied.  There is no record that any notice was returned to VA as undeliverable.  

Following the Board's August 2015 Remand, the RO specifically requested that the Veteran authorize release of records from the identified private chiropractor.  See October 2015 letter to Veteran.  The electronic record is devoid of any notation that the Veteran responded to this authorization request.  The Veteran was scheduled for another examination of the low back/lumbosacral spine in April 2016, but she did not appear for that examination.  The electronic record is devoid of any notation that the Veteran requested that the examination be rescheduled.  Thus, VA has met its duty to assist the Veteran to obtain evidence to the extent possible.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires an individual who chairs a Veteran's hearing before the Board to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the issue on appeal was identified during the hearing, and the Veteran's testimony reflects that the Veteran understood what types of evidence might be relevant and understood that additional clinical records from an identified private chiropractor would be relevant.  The duties under 38 C.F.R. § 3.103 have been met. 

The Board Remanded the appeal in 2015.  The Board finds that there has been substantial compliance with that Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
VA complied with its duties to notify and to assist under the VCAA.  The Veteran's appeal may be considered on its merits.

Claim for increased initial evaluation

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since the Veteran filed the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's low back strain is initially evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Lumbar or cervical strain, along with degenerative arthritis or intervertebral disc syndrome, is evaluated under the General Rating Formula for Diseases or Injuries of the Spine.  38 C.F.R. § 4.71a.

A 10 percent rating is assigned for arthritis of the spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees, or when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour, and in other instances not alleged in this case, such as vertebral body fracture.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees. A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis.  38 C.F.R. § 4.71a, DCs 5235-5243.

Provisions pertaining to degenerative arthritis and intervertebral disc syndrome need not be discussed, as the radiologic evidence does not confirm degenerative arthritis and no provider has assigned a diagnosis of intervertebral disc syndrome.  DCs 5003, 5010, 5243.

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. 

Facts

In March 2010, during evaluation by her private provider, the Veteran denied having low back pain.  She reported neck pain with headaches.

At VA examination conducted in October 2010, the Veteran reported that she would have back pain if she lifted anything that weighed more than 20 pounds.  Physical activity or any activity involving bending over would trigger back pain.  The back pain would interfere with her ability to walk.  The Veteran described the pain as a "pinching" type of pain.  On objective examination, the Veteran did not manifest abnormality of gait, abnormality of lumbar lordosis, or muscle spasm.  Thoracolumbar flexion was limited to 70 degrees without pain and 90 degrees with pain.  Extension was to 20 degrees without pain and 30 degrees with pain.  There was objective evidence of increased pain, but not increased limitation of motion, after repetitive movements.  The examiner opined that the Veteran's current low back pain was a continuation of low back pain that was treated in service.  

Radiologic examination conducted in November 2010 disclosed some possible scoliosis, and transitional vertebrae at T12 and L5, which the reviewer stated were normal anatomic variants.  

VA outpatient treatment evaluation conducted in October 2011 discloses that the Veteran reported a history of chronic low back pain (CLBP).  The provider noted that the Veteran had joint aches and joint stiffness, and back pain in the lower lumbar and sacral area.  Some limitation of flexion and some paraspinal muscle spasm was noted on objective examination.   

The Veteran was referred for chiropractic consultation in October 2011.  She told the chiropractor that she had waxing and waning back pain, with pain dependent on such circumstances as seasonal changes and the weather, with early morning pain, pain with prolonged sitting.  Her gait and station were normal.  There was no objective muscle spasm.  There was increased pain at the end of forward flexion and lateral bending.  

The Veteran was seen in December 2011 for chest pain found to be associated with coughing.  She continued to report back pain during outpatient evaluations.  In August 2014 and May 2015, she noted that she was seeing a chiropractor for her back pain.

The Veteran disagreed with the assignment of a 10 percent evaluation for her back pain, contending that she used medications daily for the pain and muscle spasms and also required treatment by a chiropractor.  See December 2011 Notice of Disagreement.  In her June 2012 substantive appeal, the Veteran indicated that her chiropractor had diagnosed arthritis.  She requested a hearing before the Board.

May 2015 VA outpatient treatment records noted that the Veteran had arthralgia, but did not specify what joints were painful.  The provider noted that the Veteran was seeing a chiropractor "with good result," but did not explain why the Veteran was seeing the chiropractor or what symptoms the Veteran still had despite the "good result." 

At her June 2015 Videoconference hearing before the Board, the Veteran identified the private chiropractor who had been treating her, and reported his findings, including a finding that her hips were uneven.  The Veteran testified that she was entitled to a higher evaluation for back pain because of the arthritis in her back.  June 2015 Video Conference Hearing Transcript (Tr.) at 4.  She also testified that her pain increased if she did anything other than "light duties or just regular walking."  Tr. at 4.  She testified to her belief that she was entitled to an evaluation in excess of 10 percent because life doesn't just consist of light duties and regular walking.  

A June 2015 private chiropractic record from chiropractor TR noted that the Veteran had hyperlordosis of the cervical spine and a structural leg length difference.  

The Veteran underwent VA examination of the hips and thighs in September 2015.  The identified diagnosis was trochanteric pain syndrome.  The examiner opined that the bilateral hip pain and leg length discrepancy was not etiologically related to or caused by the Veteran's service-connected back pain.  The examiner did not assess the current severity of the back strain disability, but did note that the Veteran reported sharp low back pain during range of motion.

The Veteran was scheduled for examination of the thoracolumbar spine in April 2016, but did not report for that examination.  

Analysis

As noted above, VA examinations and VA and private treatment records associated with the claims file establish that, during the pendency of this appeal, the Veteran had objective evidence of limitation of thoracolumbar forward flexion to 70 degrees without pain.  She had back pain at the extremes of range of motion.  These findings are entirely consistent with the 10 percent evaluation in effect.  There is no objective evidence of record showing any limitation to 60 degrees or less of lumbar flexion.   

She also manifested paraspinal muscle spasm at times, and had pain at the extremes of ranges of motion.  Examiners described normal gait and normal lumbar spine lordosis.  Radiologic examinations raised a possibility of scoliosis, but the evidence of record is insufficient to confirm scoliosis or to attribute scoliosis to the service-connected low back strain.  Thus, an increased evaluation in excess of 10 percent cannot be assigned on the basis of this unconfirmed possibility.

No examiner found any neurologic deficit.  Although the Veteran reported that she had arthritis of the lumbar spine, no radiologic evidence of record provides objective confirmation of arthritis of the spine.  Thus, DCs 5003, 5010, and 5243 are not applicable to warrant an evaluation in excess of 10 percent.

The Veteran's testimony that she has increased back pain when she performs activities other than light duties or regular walking is credible.  Unfortunately, since the Veteran did not appear for the scheduled April 2016 examination of the low back, there is no objective evidence of the severity of increased pain or functional loss with repetitive motion or activity beyond light duties other that the October 2010 VA examination, which failed to disclose pain, functional loss, or other symptomatology beyond that encompassed in a 10 percent evaluation.  The Board cannot assign an initial evaluation in excess of 10 percent without objective evidence such as limitation of forward motion to 60 degrees or less or similar functional loss.  As there is no objective evidence of a period of increased disability, a staged evaluation is not warranted.

The evidence of record is entirely consistent with the 10 percent initial evaluation assigned for low back strain.  The evidence does not raise a claim for an additional grant of separate service connection for another service-connected disability or suggest that an additional rating is warranted for neurologic manifestations or other symptoms which may be evaluated separately.  

The evidence does not establish limitation of combined range of motion of the thoracolumbar spine to less than 120 degrees, so as to warrant an initial evaluation in excess of 10 percent based on combined range of motion.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent for low back strain.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for an initial evaluation in excess of 10 percent for low back strain must be denied.  


ORDER

The claim for an initial evaluation in excess of 10 percent for low back strain is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


